EARN IN EXPLORATION CONTRACT WITH PURCHASING OPTION







Between Pan American Goldfields Ltd. (PAG), an organized firm according under
the Delaware State, with legal address in Mountain View Center 12303 Airport
Way, Suite 200, Broomfield, CO, 80021, represented by Mr. Miguel Francisco Di
Nanno, setting special address on San Martin 3625, Barrio Melipal, 8400 –
Bariloche, Rio Negro Province, Argentina; and Compañia Minera Alto Rio Salado
S.A., (TITULAR), an organized firm under the Argentine Republic law, with legal
address on Carlos Pellegrini 739, Piso 7, oficina B, Capital Federal,
represented by Mr. Roberto Milanese, (PAG and TITULAR hereafter PARTES):




CONSIDERING:




a) PAG has experience in exploration, development and mining production.




b) PAG will open a subsidiary in Argentina.




c) TITULAR is the owner of the mining rights known as CERRO DELTA, Eptes
9755-L-91, 9756_M-91 and DELTA I 34-C-07 (hereafter LAS PROPIEDADES) located on
the Departamento General Sarmiento, La Rioja Province, Argentine Republic,
showed on the map in Appendix I




d) For the understanding of the present contract, the term LAS PROPIEDADES refer
not only the mining rights detailed in the Appendix I but even the future
claims, titles, or mining rights added as a part of it being the product of the
exploration works done by PAG within the PROPIEDADES, which will be
automatically added to the properties or present mining rights and being subject
of the Purchasing Option and the rest of the considerations of the present
contract.




e) Before signing the contract PAG knows the legal status of the mining rights.




f) That TITULAR wants to sell the properties (PROPIEDADES).




g) PAG is eventually interested in acquiring the PROPIEDADES and the mining
concession.




The two parties agree to celebrate the present contract according the following
clauses:




FIRST CLAUSE. OBJECT:




a) once the money transfer is deposited into the Bank account of Compañia Minera
Alto Rio Salado S.A., CC 2389-6 180-2, Banco Galicia, TITULAR allows PAG all the
rights to access and stay at the properties (PROPIEDADES) to inspect, do
research, explore and do every kind of work PAG considers convenient. For these
purposes the PROPIEDADES will be given free of occupants and free of goods
without any right to be there taking TITULAR the commitment to maintain this
situation during the whole validity of the contract.




Copy of the documentation which demonstrates the correct deposit of the transfer
to the bank account will be added to the contract in Addendum I.














Page 1

________________________________________________________________________________________________________________




TITULAR takes the commitment to transfer the mining rights and actions belonging
to the titles of the properties (PROPIEDADES) in the name of PAG, when PAG, by
his own right decides to exercise the Option of Purchasing established in Fourth
Clause of the present contract.




The parties agree that the notary, sealed and royalties arising from the signing
of this contract will be the responsibility for PAG.




SECOND CLAUSE: RESCISSION:




The present contract may be resigned by PAG at any time, before 30 days reliable
communication. If PAG will decide to resign the contract, it only should pay the
payments according to the APPENDIX II, expired or to expire within the 30 days
of the advertisement of rescission. PAG shall not pay any indemnity because of
the rescission of the present contract.




THIRD CLAUSE. DOCUMENTATION:




TITULAR gives PAG in this act all the documentation related to the titles of
CERRO DELTA, also any other documentation related to the properties
(PROPIEDADES) and declares that it is all the information it has, so PAG will be
able to start the exploration and development program of the deposit. Also the
TITULAR will collaborate with all procedures and/or sign all the reliable
required documents by PAG, where the TITULAR will legally obliged, in front of
the Mining Directorate of the Province and/or any other authority, in order to
maintain the good standing of the mining titles of the properties (PROPIEDADES)
and/or the obtaining of other mining rights which benefit the development of the
mining works done by PAG on the properties (PROPIEDADES)




During the validity of the contract PAG have to give a copy of all the legal and
administrative procedures related to the mining rights coincident with the
payments, to the TITULAR. PAG will do his best effort to maintain the mining
rights, object of the present contract, for the TITULAR assuming the obligations
of the Mining Code and the actual law, paying for all of these expenses by his
own. The new mineral discoveries will be registered in name of the TITULAR and
will be transferred to PAG when PAG exercises the Option named in Fourth Clause
without any other additional payment.




Investment Commitment: PAG commits to pay the mining canon and all the payments
related to the mining properties and for all the mining rights related from
them, and to maintain the mining properties (PROPIEDADES) and the rights in good
standing, specially the good performance of the project development and
investment required by law.




PAG commits a total investment of U$S 400,000 in the properties (PROPIEDADES)
during 24 months from the date of the signing of the contract (hereafter
INVERSION).

In the case that PAG has invested effectively 70% of the total amount standing
at date with all the other obligations, PAG could delay this 30% of the
investment INVERSION up to 36 months from the signing of the contract.











Page 2

________________________________________________________________________________________________________________




Investment will be considered as all expenses related directly or indirectly to
property including, without limitation, the following items: legal fees, mining
royalties, expenses and recruitment consultants, staff travel and accommodation,
costs jobs exploration in the field in general exploration expenditures on
exploration office and any other costs that has its direct or indirect cause in
the properties.




Expenses that PAG made in respect of investment will be reported annually to the
headlines for reliable notification include a copy of supporting documentation.







FOURTH CLAUSE: PRICE




The total price for the whole mining rights which the TITULAR transfers and
compromise to PAG with this contract is of U$S 10,000,000 (US dollars ten
millions), hereafter PRECIO, plus a NSR equal to 1,0%. The definition of NSR
will be found in Appendix III. The prize will be cancelled in 6 (six) years from
the date of signing of the present contract, paying in this act PAG to the
TITULAR U$S 150,000. The balance of U$S 9,850,000 will be paid by PAG according
to the schedule in Appendix II, being part of the contract. The payments
detailed in Appendix II will be owed by PAG only if PAG continues without any
rescission of the contract.




Once exercised the option and paid the 100% of the prize PAG acquire the 100% of
the mining property of the PROPIEDADES object of the contract. The receipt for
the total implies that the TITULAR has no more to reclaim related to the present
contract.




It is well established that PAG can accelerate the payments of the Appendix II
and thus receive the titles of the properties under his name, whenever it
occurs.




The TITULAR and PAG agree that between the Option and the real Production of the
possible mine, related to the NSR royalty, there is a time difficult to
evaluate. The TITULARES will receive a yearly payment of U$S200,000 in front and
deductible from the future NSR.




In case the owners TITULARES want to sell the royalty (1% NSR) PAG has the first
refusal right. The TITULARES and PAG agree to valuate together, in cash, the
royalty of 1% NSR within the next sixty days after the signing of the present
contract.




FIFTH CLAUSE: TRANSFER OF OWNERSHIP




Against payment of the full Price in the fourth clause, the TITULAR will give
the public transfer of the titles of the mining rights of the properties.




SIXTH CLAUSE. NON FULFILLMENT




The no fulfillment of the compromises established on this contract from each
part will produce the completion of the contract.











Page 3

________________________________________________________________________________________________________________




According to that the other part has to previously reliable notify to the no
fulfillment part. The no fulfillment part will have 60 days to rectify the
situation. In the case of continuing the no fulfillment situation the parties
could submit to conciliation or ask for the ending of the contract. In the case
of conciliation the parties will appoint a conciliatory, which has to express an
opinion during the rest of the term of 60 days to solve the no fulfillment. In
the case of no resolution of the no fulfillment in that period, the reliable
part could ask the intervention of the Arbitration Judge in the terms of the
ELEVENTH CLAUSE or ask for the resolution of the contract.




SEVENTH CLAUSE. FORCE MAYEUR:




No party shall be deemed as defaulting on compliance is prevented by reason of
force majeure. A "force majeure" or "fortuitous event" among others, and with
out implying limitation: fires, explosions, earthquakes, volcanic eruptions,
storms, floods, droughts, unusual weather conditions in the region and other
acts of nature, rebellion, war or situations attributable to a declared or
undeclared war, insurrection, civil rebellion, insurrection or revolt, strikes
or labor disputes, and any other situation that the Argentine Civil Code
considers as a fortuitous event or force majeure.




The parties agree that their obligations will be suspended in the extent and for
as long as compliance is prevented by any cause constituting force majeure. The
affected party as the case shall promptly notify the other party on the
suspension of its obligations by establishing the nature and cause of such
suspension and the estimated duration.




EIGHTH CLAUSE. ENVIRONMENTAL RESPONSIBILITY:




The owner grants that there are no environmental damages or liabilities at the
date of the present contract. The owner will take care of previous possible
environmental liabilities and PAG will take care for the future environmental
liabilities on the properties. Also the parties agree that it will be necessary
for PAG´s authorization to the owner in order to visit or stay into the
properties or do any kind of work inside the properties since the data of
signing the present contract.




NINTH CLAUSE. CESSION:




PAG has the right to transfer all the rights related to this contract to a third
part who will replace PAG in all his rights and obligations related to this
contract. The TITULAR cannot transfer the rights and obligations related to this
contract.




TENTH CLAUSE. CONFIDENTIALITY:




The parties agree that all the information related to the operation bonded to
the actual contract will keep confidential and under no circumstances released
to a third part. It will not consider a violation of confidentiality the
incorporation of a third part by PAG to the project object of this contract.




In case of termination of the contract, PAG have to give to the owner all the
technical data obtained by PAG during the work. PAG will have 90 days since the
ending of the contract to provide the information to the owner.














Page 4

________________________________________________________________________________________________________________




ELEVENTH CLAUSE. APPLICABLE LAW.ARBITRATION:




The present contract is governed by the Argentine law.




The parties agree submit the possible demands to the obliged arbitration of the
Commerce Chamber of Buenos Aires, which each part knows his rules. The execution
of any judgment, damage estimation, recognition or any other out coming
determination of the arbitration will be applied at any jurisdiction allowed by
the law. The parties agree to the jurisdiction of the Ordinary Courts of the
City of Buenos Aires for every legal judicial requirement related to the
arbitral decision.




TWELFTH CLAUSE. ADDRESSES AND NOTIFICATIONS:




The parties express they agree that all notices to be made from it will be made
in writing by certified notice to the addresses set forth in the heading of this
contract modifications which shall be valid only after notice in writing to the
other party. The terms of this contract shall run from the day following receipt
of the notice, counted calendar days.




THIRTEENTH CLAUSE. MODIFICATIONS:




Only written modifications and signed by the two parties will be valid.




This contract legally bound and has benefit to the parties and his heirs.




FOURTEENTH CLAUSE. INFORMATION:




Parties agree that the owner will receive from PAG a yearly report related to
the type of work done on the properties during this period.




For the faithful performance of all the agreed, three copies of the same
contract will be signed in Buenos Aires on the 22th February 2011.























Page 5

________________________________________________________________________________________________________________




APPENDIX I




MAP OF PROPERTIES.




























































































Page 6

________________________________________________________________________________________________________________




APPENDIX II




Payment Schedule







 Year

       operation

 Date

u$s

0

signing

       22  February 2011

150.000

1

 

      22  February 2012

200.000

2

 

       22 February 2013

500.000

3

 

       22 February 2014

750.000

4

 

        22 February 2015

1.200.000

5

 

        22 February 2016

2.200.000

6

Purchasing Option

        22 February 2017

5.000.000

 

total

 

10.000.000




u$s 200.000

yearly payment deductible from NSR

 

 

First payment

22 February 2019

 

NSR

1%

 

 

























































































Page 7

________________________________________________________________________________________________________________




Appendix III







Net Smelter Return Definition




(Typical)








Page 8

________________________________________________________________________________________________________________


